DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1, 2, 4, and 6-14 which are directed to a manner of operating the disclosed microfluidic device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, it is unclear which ones of the previously recited “first electrical contact” and “second electrical contact” are being referenced by the recitation of “the electrical contacts” in line 16 of the claim.
Claims 2, 4, and 6-11 depend from claim 1.
Regarding claim 12, it is unclear which ones of the previously recited “a set of first sensing portions” and “a set of second sensing portions” are being referenced by the recitation of “said sensing portions” in line 2 and line 4 of the claim.
Regarding claim 13, it is unclear which ones of the previously recited “a set of first sensing portions” and “a set of second sensing portions” are being referenced by the recitation of “said at least some of the sensing portions” in line 2 of the claim.
Claims 14 depends from claim 1.
Regarding claim 15, it is unclear which ones of the previously recited “first electrical contact” and “second electrical contact” are being referenced by the recitation of “the electrical contacts” in line 18 of the claim.
Claim 16 depends from claim 15.
Regarding claim 17, it is unclear which ones of the previously recited “first electrical contact” and “second electrical contact” are being referenced by the recitation of “the electrical contacts” in lines 5-6 of the claim.
Claims 18-19 depend from claim 15.

Regarding claim 20, it is unclear which ones of the previously recited “first electrical contact” and “second electrical contact” are being referenced by the recitation of “said electrical contacts” in lines 6-7 of the claim.
Claims 21-22 depend from claims 15 and 18.
Regarding claim 23, it is unclear which ones of the previously recited “a set of first sensing portions” and “a set of second sensing portions” are being referenced by the recitation of “the sensing portions” in line 14 and line 15 of the claim.
Regarding claim 23, it is unclear which ones of the previously recited “first electrical contact” and “second electrical contact” are being referenced by the recitation of “the electrical contacts” in line 17 of the claim.
Claim 24 depends from claim 23.
Regarding claim 25, it is unclear which ones of the previously recited “a set of first sensing portions” and “a set of second sensing portions” are being referenced by the recitation of “said sensing portions” in line 2 of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4, and 6-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (US 2004/0189311 A1), in view of Zou et al. (Functionalized nano interdigitated electrodes arrays on polymer with integrated microfluidics for direct bio-affinity sensing using impedimetric measurement).
Regarding claim 1, Glezer discloses a microfluidic device comprising:
a surface, which defines a flow path for a liquid (Fig. 1b, see: detection chambers 155, 156);
a liquid inlet, in fluid communication with said surface, so as for a liquid introduced via the liquid inlet to be able to advance along a propagation direction on the flow path (Fig. 1b, see: fluid input lines 160, 161);
a plurality of electrical contacts (Fig. 1b, see: electrical leads 170, 171);
a plurality of electrodes including a plurality of sensing portions extending across the flow path and transversally to said propagation direction, the plurality of electrodes connected to the plurality of electrical contacts (Fig. 1b, see: electrodes 157, 158); and
material spots on at least some of the plurality of sensing portions ([0119]-[0124]), wherein material spots of a same material are only on a subset of the plurality of sensing portions, so as to alter an electrical signal detected from the electrical contacts, in response to a liquid advancing along the flow path, in operation (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407).

Zou teaches an analogous microfluidic device comprising a plurality of electrodes configured in an interdigitated configuration comprising two analogous electrical contacts, each comprising a plurality of electrode fingers extending transvers the microfluidic flow path (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Glezer to comprise an interdigitated electrode configuration, as taught by Zou, in order to provide for higher sensitivities than conventional electrodes in electrochemical measurement (Zou: pg. 518-519/1. Introduction).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, modified Glezer further discloses subsets of one or more of the first and second sensing portions are arranged at regular intervals along the flow path (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407).
Regarding claim 4, modified Glezer further discloses the first and second sensing portions of the set of electrodes are arranged in pairs, each pair including a first sensing portion and a second sensing portion (Fig. 1b, see: each electrode 157 which is coupled to a respective electrical lead 170 has a paired electrode 158 which is coupled to a respective electrical lead 171), and each of the material spots coats the two sensing portions of a respective one of the pairs (Fig. 4, [0136], see: electrodes 402-407, each having assay reagents immobilized thereon).
Regarding claim 6, modified Glezer further discloses said pairs of sensing portions form an arrangement of successive pairs along the flow path and an upstream subset of one or more of the pairs of this arrangement are not coated by any material spot (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon disposed on the fluid input line end, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407).
Regarding claim 7, modified Glezer further discloses the device further comprises: a third electrical contact (Fig. 1b, see: electrical leads 170, 171); and a third set of electrodes  (Fig. 1b, see: electrodes 157, 158), wherein such electrodes are connected to the third electrical contact, are arranged so as not to interfere, electrically, with the first and second set of electrodes on the microfluidic device (The above modification in view of Zou would have resulted in each impedance sensor 173 being configured with interdigitated electrodes), and comprise bent portions extending across the flow path and transversally to said propagation direction, upstream respective ones of said pairs of sensing portions, so as to be able to detect timings of a liquid reaching said respective ones of said pairs of sensing portions (Fig. 1b, see: bent shape of interface between electrical leads 170, 171, and electrodes 157, 158).
Regarding claim 8, modified Glezer further discloses the flow path comprises several flow path sections (Fig. 25), each comprising: a trigger channel (see: control lines); a main channel, leading to said trigger channel (see: pump manifold);P201800954US01 Page 34 of 39a set of (see: vent ports), the bypass channel leading to a junction between the trigger channel and the main channel of a next flow path section, the latter arranged downstream said each of the flow path section with respect to the liquid inlet, the junction forming a trigger valve designed such that liquid at the junction can fill the main channel of the next flow path section only if the adjoining trigger channel is already filled with liquid (Fig. 24, Fig. 26A-26B).
Regarding claim 9, modified Glezer further discloses the device comprises a layer of material processed so as to define, at least partly, a microchannel, and said surface is a bottom wall of the microchannel (Fig. 1b, see: detection chambers 155, 156).
Regarding claim 10, modified Glezer further discloses said material spots of the same material comprise spots that are insoluble in a given liquid ([0119]-[0124]).
Regarding claim 11, modified Glezer further discloses said material spots comprise, a first plurality of spots that are soluble in a given liquid and, a second plurality of spots that are not soluble in said given liquid ([0119]-[0124]).
Regarding claim 12, modified Glezer further discloses said sensing portions extend, each, over an entire width of the surface defining said flow path, said width measured parallel to the surface and perpendicular to the propagation direction of the liquid at the level of said sensing portions (Fig. 1b, Fig. 4).
 said at least some of the sensing portions are, each, entirely coated by respective material spots thereon (Fig. 1b, Fig. 4).
Regarding claim 14, modified Glezer further discloses the device further includes one or more peripheral units connected to the first and second electrical contacts and configured to detect said signal and derive said code (Fig. 23, [0261]).
Regarding claim 15, Glezer discloses a method of operating a microfluidic device, the method comprising:
providing a microfluidic device, the device including:
a surface, which defines a flow path for a liquid (Fig. 1b, see: detection chambers 155, 156);
a plurality of electrical contacts (Fig. 1b, see: electrical leads 170, 171);
a plurality of electrodes including a plurality of sensing portions extending across the flow path and transversally to said propagation direction, the plurality of electrodes connected to the plurality of electrical contacts (Fig. 1b, see: electrodes 157, 158); and
material spots on at least some of the plurality of sensing portions ([0119]-[0124]), wherein material spots of a same material are only on a subset of the plurality of sensing portions (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407),
introducing a liquid in the device for the liquid to advance along the flow path (Fig. 1b, see: fluid input lines 160, 161),
([0144], see: capacitance measurement), and
deriving a code from the altered electrical signal detected ([0261], see: computerized control system 2310 configured to read, store, and transmit cartridge results).
Glezer does not explicitly disclose the plurality of electrodes being configured into a first and second set, wherein each of the first and second sets are commonly coupled to a respective electrical contact.
Zou teaches an analogous microfluidic device comprising a plurality of electrodes configured in an interdigitated configuration comprising two analogous electrical contacts, each comprising a plurality of electrode fingers extending transvers the microfluidic flow path (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Glezer to comprise an interdigitated electrode configuration, as taught by Zou, in order to provide for higher sensitivities than conventional electrodes in electrochemical measurement (Zou: pg. 518-519/1. Introduction).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, modified Glezer further discloses instructing computerized means to automatically compare reference data with data corresponding to the code ([0279], see: algorithm to compare measured signal to fixed threshold).
Regarding claim 17, modified Glezer further discloses said electrical signal is a second electrical signal, and said code is a second code, and wherein the method further comprises: prior to introducing the liquid, detecting a first electrical signal from the electrical contacts and deriving a first code from the first electrical signal; and after having derived the second code from the second electrical signal, instructing computerized means to automatically compare data corresponding to the first code with the second code ([0279], see: algorithm to compare measured signal to fixed threshold for each electrode/electrode pair prior to reading).
Regarding claim 18, modified Glezer further discloses the method further comprises converting the signal into a time-dependent capacitance ([0144]-[0147]).
Regarding claim 19, modified Glezer further discloses converting the signal into a cumulative capacitance, wherein deriving the code includes: locating local extrema of the cumulative capacitance; and deriving different values of the code from the extrema located ([0279], see: algorithm to compare measured signal to fixed threshold for each electrode/electrode pair prior to reading, record the error if anomalies are detected, and proceed to the next pair).
Regarding claim 20, modified Glezer further discloses connecting sensing portions of the first and second electrodes to respective ones of the first and second electrical contacts; applying each of the material spots to a respective one of the sensing portions; detecting the electrical signal from said respective ones of said electrical contacts (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407), so as to detect changes in respective, time-dependent capacitance signals, and deriving the code from the changes in the time-dependent capacitance  ([0279], see: algorithm to compare measured signal to fixed threshold for each electrode/electrode pair prior to reading).
Regarding claim 21, modified Glezer further discloses the first and second electrodes are arranged in pairs (Fig. 1b, see: each electrode 157 which is coupled to a respective electrical lead 170 has a paired electrode 158 which is coupled to a respective electrical lead 171), and each of the material spots coats the two sensing portions of a respective one of the pairs of electrodes Fig. 4, [0136], see: electrodes 402-407, each having assay reagents immobilized thereon), the method further comprising: detecting the electrical signal from the first and second electrical contacts, so as to detect incremental increases in a time-dependent capacitance, and deriving the code from the detected incremental increases in the time-dependent capacitance ([0279], see: algorithm to compare measured signal to fixed threshold for each electrode/electrode pair prior to reading).
Regarding claim 22, modified Glezer further discloses the pairs of electrodes form an arrangement of successive pairs along the flow path and an upstream subset of one or more of the pairs of this arrangement have sensing portions that are not coated by any material spot (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407), and the method further comprises, while detecting said electrical signal, calibrating the incremental increases in the time-([0279], see: algorithm to compare measured signal to fixed threshold for each electrode/electrode pair prior to reading, record the error if anomalies are detected, and proceed to the next pair).
Regarding claim 23, Glezer discloses a method of conditioning a microfluidic device, wherein the method comprises
providing a microfluidic device, the device including:
a surface, which defines a flow path for a liquid (Fig. 1b, see: detection chambers 155, 156);
a plurality of electrical contacts (Fig. 1b, see: electrical leads 170, 171);
a plurality of electrodes including a plurality of sensing portions extending across the flow path and transversally to said propagation direction, the plurality of electrodes connected to the plurality of electrical contacts (Fig. 1b, see: electrodes 157, 158), and
depositing material spots on at least some of the sensing portions ([0119]-[0124]), whereby material spots of a same material are only on a subset of the sensing portions, the subset selected according to a given code, so as to be able to alter an electrical signal detected from the electrical contacts, upon a liquid advancing along the flow path, in operation of the device (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407).

Zou teaches an analogous microfluidic device comprising a plurality of electrodes configured in an interdigitated configuration comprising two analogous electrical contacts, each comprising a plurality of electrode fingers extending transvers the microfluidic flow path (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Glezer to comprise an interdigitated electrode configuration, as taught by Zou, in order to provide for higher sensitivities than conventional electrodes in electrochemical measurement (Zou: pg. 518-519/1. Introduction).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 24, Glezer further discloses the material spots deposited comprise, a first plurality of spots that are soluble in a given liquid and, a second plurality of spots that are not soluble in said given liquid ([0119]-[0124]).
Regarding claim 25, Glezer further discloses said sensing portions form an arrangement of successive parts along the flow path, and at depositing said material spots, no material spot is deposited on any sensing portions of an upstream subset of the sensing portions of said arrangement (Fig. 4, [0136], see: counter electrode 401 with no assay reagents immobilized thereon, electrodes 402-407 with assay reagents immobilized thereon, working electrode 407).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, and 6-25 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797